DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 6/29/2021 with respect to claims 1-13, 20-25, 27, and 28 have been fully considered but are not found persuasive.
Applicant argues on page 10 of the remarks that Chen does not teach or suggest singulating the substrate along a singulation line within a tolerance of the common centerline through the conductive vias.
Examiner respectfully disagrees.  Since Chen shows in fig. 8 the device after a singulation process, since the cut splits equally element 16, the cut was made along a cut line within a tolerance since the cut equally cuts 16 to result in working devices with 16 being completely removed from a substrate which would be out of tolerance.  Further this cut is performed for all locations of the singulation line within the tolerance of the common centerline.
Regarding the limitation of the first uniform exposed side surface area of the plurality of first alternating ones of the conductive vias increases and decreases in opposition to the second uniform exposed wide surface area of the plurality of second alternating ones of the conductive vias of the conductive vias for all locations of the singulation line within the tolerance of the common centerline.
Applicant argues on page 11 that Lee does not show this feature since Lee organizes the staggered pattern of through hole vias 322 by placing them further apart to increase the chance of contacting at least some (paragraph 53-54).  If the cut line 318 is moved up, the exposed side surface area increases for the upper vias 322 while the lower vias 322 disappears.
Examiner respectfully disagrees.  Firstly, the claims only recite a tolerance, yet does not set the tolerance, as well as a cut along the intended cut line 318 would also be within said imaginary tolerance.  Therefore, a cut along 318 of Lee would result in the required uniform and non-zero exposed side surfaces.  Further, if the cut is only slightly above or below, the instance of the first uniform exposed side surface area would “increase or decrease in opposition to” the second uniform exposed side surface area.
Similar arguments are set forward with respect to claims 7 and 20, to which the above response sufficiently applies.  The rejection has been maintained and the rejection has been updated to include any amendments and new claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 12, 13, 20, 21, 25 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2013/0134565; hereinafter “Chen”) in view of Lee et al. (US PGPub 2017/0025361; hereinafter “Lee”).
Re claim 1: Chen teaches (e.g. figures 1, 6-9, and labeled fig. 6 below) a method of making a semiconductor device, comprising: providing a substrate (substrate 11 having a plurality of ground vias 16; e.g. paragraph 20) including a plurality of conductive vias (16) formed through the substrate (11); disposing an electrical component (semiconductor chip 12; e.g. paragraph 20) in a die attach area (center portion of 11) over a first surface (upper surface of 11) of the substrate (11); singulating (cutting region 1123, where the substrate is cut along scribe lines so as to expose the ground vias 16; e.g. paragraphs 11) along a singulation line (line labeled “1CL”) within a tolerance of the common centerline (tolerance around 1CL) through the conductive vias (16) leaving a plurality of first alternating ones of the conductive vias (1CV) each with a first uniform exposed side surface area (exposed side surface of 1CV which would be similar to side surface shown in singulated view of fig. 8; hereinafter “1SS”) that is non-zero, and a plurality of second alternating ones of the conductive vias (2CV) each located adjacent to and between each of the first alternating ones of the conductive vias (1CV), wherein each of the plurality of second alternating ones of the conductive vias (2CV) has a second uniform exposed side surface area (exposed side surface of 2CV which would be similar to side surface shown in singulated view of fig. 8; hereinafter “2SS”) that is non-zero; and forming a shielding layer (shielding layer 14; e.g. paragraph 24) over the electrical component (12) and in contact with the first uniform exposed side surface area (side surface of exposed portions of 1CV) and second uniform exposed side surface area (side surface of exposed portions of 2CV) of the conductive vias (16).

    PNG
    media_image1.png
    566
    876
    media_image1.png
    Greyscale

Chen is silent as to explicitly teaching plurality of conductive vias formed through the substrate in an alternating offset pattern along opposite sides of a common centerline extending through each of the conductive vias; and the first uniform exposed side surface area of the plurality of first alternating ones of the conductive vias increases and decreases in opposition to the second uniform exposed side surface area of the plurality of second alternating ones of the conductive vias for all locations of the singulation line within the tolerance of the common centerline.
1V and 2V) formed through the substrate (320) in an alternating offset pattern (1V and 2V are staggered along singulation line 318; e.g. paragraphs 52 and 53) along opposite sides of a common centerline (singulation line 318; e.g. paragraph 52) extending through each of the conductive vias (1V, 2V); singulating (dashed line 318 is a line for singulation; e.g. paragraph 52) the substrate (320) along a singulation line (318) within a tolerance (paragraph 43 discloses thickness of metallization 324 provides for tolerances for different saw cut widths and alignment errors; hereinafter “T”) of the common centerline (318) through the conductive vias (through hole vias 322 with metallization 324; e.g. paragraph 42) leaving a plurality of first alternating ones (1V) of the conductive vias (1V, 2V) each with a first uniform exposed side surface area (sides surface area of all 1V would be uniform; hereinafter “1USS”) that is non-zero, and a plurality of second alternating ones (2V) of the conductive vias (1V, 2V) each located adjacent to and between the first alternating ones (1V) of the conductive vias (1V, 2V), wherein each of the plurality of second alternating ones (2V) of the conductive vias (1V, 2V) has a second uniform exposed side surface area (sides surface area of all 2V would be uniform; hereinafter “2USS”) that is non-zero; and the first uniform exposed side surface area (1USS) of the plurality of first alternating ones of the conductive vias (1V) increases and decreases in opposition to the second uniform exposed side surface area (2USS) of the plurality of second alternating ones of the conductive vias (2V) for all locations of the singulation line within the tolerance (T) of the common centerline (318).

    PNG
    media_image2.png
    497
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    522
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the offset conductive ground vias as taught by Lee along all locations of the singulation line for the method of Chen in order to have the predictable result of ensuring 
Re claim 2: Chen teaches the method further including depositing an encapsulant (encapsulant 15; e.g. paragraph 20) over the substrate (11) and electrical component (12).
Re claim 6: Chen in view of Lee teaches the method further including forming a plurality of conductive vias (vias of Lee other than 1V and 2V that are under the device 302 of Lee to which enables the flip-chip bonding of device 302) around the die attach area (DAA) of the substrate (306 of Lee).
Re claim 7: Chen teaches (e.g. figures 1, and 6-9 and labeled figure 6 above) a method of making a semiconductor device, comprising: providing a substrate (substrate 11 having a plurality of ground vias 16; e.g. paragraph 20) including a plurality of conductive vias (substrate 11 having a plurality of ground vias 16; labeled 1CV and 2CV above; e.g. paragraph 20) formed through the substrate (11); disposing an electrical component (semiconductor chip 12; e.g. paragraph 20) in a die attach area (area where 12 is attached; hereinafter “DAA”) over a first surface (top surface of 11; hereinafter “1S”) of the substrate (11); singulating (cutting region 1123, where the substrate is cut along scribe lines so as to expose the ground vias 16; e.g. paragraphs 13 and 34) the substrate (11) along a singulation line (line labeled “1CL”) within a tolerance of the common centerline (tolerance around 1CL) through the conductive vias (16); a first conductive via (left 1CV) of the plurality of conductive vias (16) adjacent to a second conductive via (left 2CV) of the plurality of conductive vias (16) and a third conductive via (right 1CV) of the plurality of conductive vias (16) adjacent to the second conductive via (left 2CV) and a fourth conductive via (right 2CV) of the plurality of conductive vias (16) adjacent to the third conductive via (right 1CV), wherein a first exposed side surface area (exposed side surface of 1CV which would be similar to side surface shown in singulated view of fig. 8; hereinafter “1SS”) is uniform and non-zero for the first conductive via (left 1CV) and third conductive via (right 1CV) and a second exposed side surface area (exposed side surface of 2CV which would be similar to side surface shown in singulated view of fig. 8; hereinafter “2SS”) is uniform and non-zero for the second conductive vias (left 2CV) and fourth conductive via (right 2CV) for all locations of the singulation line (1CL) within the tolerance of the common centerline (tolerance around 1CL); and forming a shielding layer (shielding layer 14; e.g. paragraph 24) over the electrical component (12) and in contact with the first exposed side surface areas (exposed side surface of 1CV) and second exposed side surface area (exposed side surface of 2CV) of the conductive vias (16).

Lee teaches (e.g. figs. 2, 4, 5, and 10-12 and labeled figs. 4 and 10 above) a plurality of conductive vias (labeled vias 1V and 2V) formed through the substrate (306) in an alternating offset pattern (1V and 2V are staggered along singulation line 318; e.g. paragraphs 52 and 53) along opposite sides of a centerline (singulation line 318; e.g. paragraph 52) that runs through a portion of each of the conductive vias (1V, 2V); a first conductive via (far left 1V of labeled fig. 14; hereinafter “1V-1”) of the plurality of conductive vias adjacent to a second conductive via (far left 2V of labeled fig. 14; hereinafter “2V-2”) of the plurality of conductive vias and a third conductive via (middle 1V of labeled fig. 14; hereinafter “1V-3”) of the plurality of conductive vias adjacent to the second conductive via (2V-2) and a fourth conductive via (middle 2V of labeled fig. 14; hereinafter “2V-4”) of the plurality of conductive vias adjacent to the third conductive via (1V-3), wherein a first exposed side surface area (cutting along 318 would result in first exposed side surface area of 1V; hereinafter “1ES”) is uniform and non-zero for the first conductive via (1V-1) and third conductive via (1V-3) and a the second exposed side 318 would result in second exposed side surface area of 2V; hereinafter “2ES”) is uniform and non-zero for the second conductive via (2V-2) and fourth conductive via (2V-4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the offset conductive ground vias as taught by Lee in the method of Chen in order to have the predictable result of ensuring proper electrical connection between the ground vias and protective shield even when dicing centerline alignment variation is high (as established in previously applied paragraph 49 of Kosaka) and also to ensure some metallization remains after singulation and increasing the tolerance (see paragraphs 43 and 54 of Lee)..
Re claim 8: Chen teaches the method further including depositing an encapsulant (encapsulant 15; e.g. paragraph 20) over the substrate (11) and electrical component (12).
Re claim 9: Chen in view of Lee teaches the method wherein the first exposed side surface area (1ES of Lee) of the first conductive via and third conductive via (1V of Lee) increases and decreases in opposition to (within the tolerance of 318 of Lee if the cut line is closer to the center of 1V than the center of 2V, 1ES is larger than 2ES) the second exposed side surface area (2ES of Lee) of the second conductive via and further conductive via (2V of Lee) for all locations of the singulation line (318 of Lee) within the tolerance (Lee discusses thickness of metallization 324 provides for tolerance for alignment errors, therefore, the structure of fig. 14 of Lee would provide the first exposed side surface area to increasing or decreasing in opposition to the second exposed side surface area within a range of tolerance of alignment errors, e.g. above or below line 318) of the common centerline (318 of Lee).
Re claim 12: Chen teaches the method further including forming a conductive layer (grounding pad 1122; e.g. paragraph 29) over the first surface (1S) of the substrate (11).
Re claim 13: Chen teaches the method further including forming the plurality of conductive vias (vias of Lee other than 1V and 2V that are under the device 302 of Lee to which enables the flip-chip bonding of device 302) around the die attach area (DAA) of the substrate (306 of Lee).
Re claim 20: Chen teaches (e.g. figures 1, and 6-9 and labeled figure 6 above) a semiconductor device, comprising: a substrate (substrate 11 having a plurality of ground vias 16; e.g. paragraph 20) including a plurality of conductive vias (substrate 11 having a plurality of ground vias 16; e.g. paragraph 20) formed through the substrate (11); an 12; e.g. paragraph 20) disposed in a die attach area (area where 12 is attached; hereinafter “DAA”) over a first surface (top surface of 12; hereinafter “1S”) of the substrate (12), wherein the substrate (12) is singulated (cutting region 1123, where the substrate is cut along scribe lines so as to expose the ground vias 16; e.g. paragraphs 13 and 34) along a singulation line (line labeled 1CL) within a tolerance of the common centerline (tolerance around 1CL) through the conductive vias (16) through the conductive vias (16); a first conductive via (left 1CV) of the plurality of conductive vias (16) adjacent to a second conductive via (left 2CV) of the plurality of conductive vias (16) and a third conductive via (right 1CV) of the plurality of conductive vias (16) adjacent to the second conductive via (left 2CV) and a fourth conductive via (right 2CV) of the plurality of conductive vias (16) adjacent to the third conductive via (right 1CV), wherein a first exposed side surface area (exposed side surface of 1CV which would be similar to side surface shown in singulated view of fig. 8; hereinafter “1SS”) is uniform and non-zero for the first conductive via (left 1CV) and third conductive via (right 1CV) and a second exposed side surface area (exposed side surface of 2CV which would be similar to side surface shown in singulated view of fig. 8; hereinafter “2SS”) is uniform and non-zero for the second conductive vias (left 2CV) and fourth conductive via (right 2CV) for all locations of the singulation line (1CL) within the tolerance of the common centerline (tolerance around 1CL); and a shielding layer (shielding layer 14; e.g. paragraph 24) formed over the electrical component (12) and in contact with the first exposed side surface areas (side surface of 1CV once singulated) and second exposed side surface area (side surface of 2CV once singulated) of the conductive vias (1CV, 2CV).
Chen is silent as to explicitly teaching the plurality of conductive vias formed through the substrate in an alternating offset pattern on opposite sides of a centerline that runs through a portion of each of the conductive vias and the singulating leaving a first conductive via of the plurality of conductive vias adjacent to a second conductive via and a third conductive via adjacent to the second conductive via and a fourth conductive via adjacent to the third conductive via and a first exposed side surface area is uniform and non-zero for the first conductive via and third conductive via and a second exposed side surface area is uniform and non-zero for the second conductive via and fourth conductive via.
Lee teaches (e.g. figs. 2, 4, 5, and 10-12 and labeled figs. 4 and 10 above) the plurality of conductive vias (labeled vias 1V and 2V) formed through the substrate (2) in an alternating offset pattern (centers of ground vias 24C and 24D are respectively shifted either in a first direction or a second direction with respect to the centerline C, as well as CL, labeled by examiner of 24B, 24E; e.g. paragraphs 47, and 48) on opposite sides of a centerline (centerline CL as shown above in labeled fig. 10) that runs through 1V, 2V); the singulating leaving a first conductive via (far left 1V of labeled fig. 14; hereinafter “1V-1”) of the plurality of conductive vias adjacent to a second conductive via (far left 2V of labeled fig. 14; hereinafter “2V-2”) and a third conductive via (middle 1V of labeled fig. 14; hereinafter “1V-3”) of the plurality of conductive vias adjacent to the second conductive via (2V-2) and a fourth conductive via (middle 2V of labeled fig. 14; hereinafter “2V-4”) adjacent to the third conductive via (1V-3) and a first exposed side surface area (cutting along 318 would result in first exposed side surface area of 1V; hereinafter “1ES”) is uniform and non-zero for the first conductive via (1V-1) and third conductive via (1V-3) and a second exposed side surface area (cutting along 318 would result in second exposed side surface area of 2V; hereinafter “2ES”) is uniform and non-zero for the second conductive via (2V-2) and fourth conductive via (2V-4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the offset conductive ground vias as taught by Lee in the method of Chen in order to have the predictable result of ensuring proper electrical connection between the ground vias and protective shield even when dicing centerline alignment variation is high (as established in previously applied paragraph 49 of Kosaka) and also to ensure some metallization remains after singulation and increasing the tolerance (see paragraphs 43 and 54 of Lee).
Re claim 21: Chen teaches the semiconductor device further including an encapsulant (encapsulant 15; e.g. paragraph 20) deposited over the substrate (11) and electrical component (12).
Re claim 22: Chen in view of Lee teaches the semiconductor device wherein the first exposed side surface area (1ES of Lee) of the first conductive via (1V-1 of Lee) and third conductive via (1V-3 of Lee) increases and decreases in opposition to (within the tolerance of 318 of Lee if the cut line is closer to the center of 1V than the center of 2V, 1ES is larger than 2ES) the second exposed side surface area (2ES) of the second conductive via (2V-2 of Lee) and fourth conductive via (2V-4 of Lee) for all locations of the singulation line (318 of Lee) within the tolerance (Lee discusses thickness of metallization 324 provides for tolerance for alignment errors, therefore, the structure of fig. 14 of Lee would provide the first exposed side surface area to increasing or decreasing in opposition to the second exposed side surface area within a range of tolerance of alignment errors, e.g. above or below line 318) of the common centerline (318 of Lee).
Re claim 25: Chen teaches the method further including forming the plurality of conductive vias (vias of Lee other than 1V and 2V that are under the device 302 of Lee 302) around the die attach area (DAA) of the substrate (306 of Lee).
Re claim 29: Chen in view of Lee teaches the semiconductor device of claim 1, wherein a total surface area of the first uniform exposed side surface area (1ES of Lee) for all of the plurality of first alternating ones (1V of Lee) of the conductive vias (1V, 2V of Lee) and the second uniform exposed side surface area (2ES of Lee) for all of the plurality of second alternating ones (2V of Lee) of the conductive vias (1V, 2V of Lee) remains constant for all locations of the singulation line (318 of Lee) within the tolerance of the common centerline (318 of Lee).
Re claim 30: Chen in view of Lee teaches the semiconductor device of claim 7, wherein a total surface area of the first exposed side surface area (1ES of Lee) of the first conductive via (1V-1) and third conductive via (1V-3) and the second exposed side surface area (2ES of Lee) of the second conductive via (2V-2 of Lee) and fourth conductive via (2V-4 of Lee) remains constant for all locations of the singulation line (318 of Lee) within the tolerance of the common centerline (318 of Lee).
Re claim 31: Chen in view of Lee teaches the semiconductor device of claim 20, wherein a total surface area of the first exposed side surface area (1ES of Lee) of the first conductive via (1V-1) and third conductive via (1V-3) and the second exposed side surface area (1ES of Lee) of the second conductive via (2V-2 of Lee) and fourth conductive via (2V-4 of Lee) remains constant for all locations of the singulation line (318 of Lee) within the tolerance of the common centerline (318 of Lee).

Claims 4, 5, 10, 11, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee as applied to claims 1, 7, and 20 above, respectively, and further in view of Pagaila (US PGPub 2012/0228749).
Re claims 4, 10, 23: Chen in view of Lee teaches substantially the entire method/structure as recited in claim 1, 7, 20, except explicitly teaching wherein the shielding layer extends over a second surface of substrate opposite the first surface of the substrate.
Pagaila teaches (e.g. figure 4j)wherein the shielding layer (shielding layer 156 which is electrically connected to conductive layer 166b; e.g. paragraph 52) extends over a second surface (bottom surface of 140) of substrate (140) opposite the first surface (top surface of 140)of the substrate (140).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the conductive layer which extends below the lower surface of the chip mounting substrate, as taught by Pagaila in the method/device of Chen in view of Lee in order to have the predictable result of using a known method of providing external connections to a grounding point for the shielding layer.
Re claims 5, 11, 24: Chen teaches substantially the entire method/structure as recited in claim 1, 7, 20, except explicitly teaching the method/device further including forming a conductive layer over a second surface of substrate opposite the first surface of the substrate, wherein the conductive layer includes a plurality of gaps.  
Pagaila teaches (e.g. figure 4j) the method/structure further including forming a conductive layer (conductive layer 166b which is electrically connected to shielding 156; e.g. paragraph 52) over a second surface (bottom surface of 140) of substrate (140) opposite the first surface (top surface of 140) of the substrate (140), wherein the conductive layer includes a plurality of gaps.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the conductive layer which extends below the lower surface of the chip mounting substrate, as taught by Pagaila in the method/device of Chen in view of Lee in order to have the predictable result of using a known method of providing external connections to a grounding point for the shielding layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822